





GARTNER, INC.
2014 LONG-TERM INCENTIVE PLAN
PERFORMANCE STOCK UNIT AGREEMENT


Gartner, Inc. (the “Company”) hereby grants you (or the “Grantee”) the number of
performance stock units indicated in the notice of grant (a “PSU” or the “PSUs”)
under the Company’s 2014 Long-Term Incentive Plan (the “Plan”) (this type of
Award is referred to as Performance Shares under the Plan). The date of this
Agreement is February 8, 2018 (the “Grant Date”). Subject to the provisions of
Appendix A (attached hereto) and of the Plan, the principal features of this
Performance Stock Unit grant are as follows:
Target Number of PSUs: As provided in the notice of grant, subject to adjustment
as provided under Performance Adjustment below.


Performance Adjustment:


The number of PSUs eligible to vest will be adjusted in accordance with the
following schedule, based upon Total Contract Value (a Performance Objective as
defined in the Plan) at December 31, 2018, measured on a foreign exchange
neutral basis.


“Total Contract Value” represents the annualized value of all subscription
contracts in effect at a specific point in time. It includes the value
attributable to all of our subscription–based research products that recognize
revenue on a ratable basis, as well as the value allocated to tickets for
Company events that are included with a subscription–based research product.


Adjustment is linear between each level of Total Contract Value noted above.
After achievement of 2018 Total Contract Value is finally determined, if 2018
Total Contract Value is less than the Minimum specified above, then all PSUs
will be immediately forfeited. Eligibility for vesting of PSUs also is subject
to the note below.


The 2018 Total Contract Value goals in the table will be adjusted by the
Compensation Committee as the Compensation Committee determines to be necessary
or appropriate to reflect and be consistent with the actual or expected effect
of any merger, acquisition and divestiture activity.  The Compensation Committee
will have sole discretionary authority to make these adjustments.


Vesting Schedule:


Twenty-five percent (25%) of the PSUs eligible to vest (if any, as determined in
the prior subsection) shall vest on each of the first four anniversaries of the
date hereof, or February 8, 2019, 2020, 2021 and 2022, subject to Grantee’s
Continued Service through each such date.


APPENDIX A
TERMS AND CONDITIONS OF PERFORMANCE STOCK UNITS
1.Grant of PSUs. The Company hereby grants to the Grantee under the Plan the
number of Performance Stock Units (“PSUs”) indicated in the notice of grant,
subject to all of the terms and conditions in this Agreement and the Plan;
provided, however, that notwithstanding any contrary provision of this Agreement
(including, but not limited to, the notice of grant), should Grantee’s Continued
Service end at any time during the calendar year in which the grant was made,
then the target number of PSUs so granted will be reduced to equal the
percentage of days in that year in which the Grantee was in Continued Service
(i.e., for the avoidance of doubt, the target number of PSUs will equal the
number specified in the notice of grant, multiplied by the number of days from
January 1 for which the Grantee was in Continued Service, divided by 365). (This
type of Award is referred to as Performance Shares under the Plan.)
2.    Payment of Purchase Price. When the PSUs are paid out to the Grantee, the
purchase price will be deemed paid by the Grantee for each Performance Stock
Unit through the past services rendered by the Grantee, and will be subject to
the appropriate tax withholdings.
3.    Company’s Obligation to Pay. Each PSU has a value equal to the Fair Market
Value of a Share on the date of grant. Unless and until the PSUs have vested in
the manner set forth in Paragraphs 4 or 5, the Grantee will have no right to
payment of such PSUs. Prior to actual payment of any vested PSUs, such PSUs will
represent an unfunded and unsecured obligation of the Company. Payment of any
vested PSUs will be made in Shares only. In no event will the Grantee be
permitted, directly or indirectly, to specify the taxable year of the payment of
any PSUs payable under the Agreement.
4.    Vesting Schedule. Except as otherwise provided in this Agreement, the PSUs
awarded by this Agreement are scheduled to vest in accordance with the vesting
schedule set forth in the notice of grant. PSUs scheduled to vest on a
particular date actually will vest only if the Grantee remains in Continued
Service through such date. Should the Grantee’s Continued Service end at any
time (the “Termination Date”), any unvested PSUs will be immediately cancelled;
provided, however, that if termination of Continued Service results from the
Grantee’s death, Disability or Retirement, then any unvested PSUs shall vest as
follows:


(a)
If termination of Continued Service is due to the Grantee’s death or Disability,
the unvested portion of this PSU shall vest in full on the Termination Date;



(b)
If termination of Continued Service is due to Retirement and the Grantee is less
than age 60, the unvested portion of this PSU that would have vested by its
terms within twelve (12) months from the Termination Date shall continue to vest
as set forth in the notice of grant despite the termination of service;



(c)
If termination of Continued Service is due to Retirement and the Grantee is age
60 (but less than age 61) on the Termination Date, the unvested portion of this
PSU that would have vested by its terms within twenty-four (24) months from the
Termination Date shall continue to vest as set forth in the notice of grant
despite the termination of service;



(d)
If termination of Continued Service is due to Retirement and the Grantee is age
61 (but less than age 62) on the Termination Date, the unvested portion of this
PSU that would have vested by its terms within thirty-six (36) months from the
Termination Date shall continue to vest as set forth in the notice of grant
despite the termination of service; and



(e)
If termination of Continued Service is due to Retirement and the Grantee is age
62 or older on the Termination Date, the entire unvested portion of this PSU
shall continue to vest as set forth in the notice of grant despite the
termination of Service;

provided further, however, that (i) Grantee is in full compliance with all the
terms of this Agreement at the time of vesting and (ii) in the case of PSUs as
to which the Performance Adjustment referred to in the notice of grant has not
been made at the Termination Date, the PSUs that will be deemed vested on the
Termination Date or otherwise pursuant to this Paragraph 4 shall be determined,
and shall vest, when such Performance Adjustment has occurred.
5.    Committee Discretion. The Committee, in its discretion, may accelerate the
vesting of the balance, or some lesser portion of the balance, of the PSUs at
any time, subject to the terms of the Plan. If so accelerated, such PSUs will be
considered as having vested as of the date specified by the Committee. If the
Committee, in its discretion, accelerates the vesting of the balance, or some
lesser portion of the balance, of the PSUs and the PSUs are “deferred
compensation” within the meaning of Section 409A, the payment of such
accelerated PSUs nevertheless shall be made at the same time or times as if such
PSUs had vested in accordance with the vesting schedule set forth in the notice
of grant (whether or not the Grantee remains in Continued Service through such
date(s)). The immediately preceding sentence may be superseded in a future
agreement or amendment to this Award Agreement only by direct and specific
reference to the sentence. Notwithstanding the foregoing, if such PSUs that are
“deferred compensation” within the meaning of Section 409A are accelerated in
connection with the Grantee’s termination of Continued Service (other than due
to death), the PSUs that vest on account of the Grantee’s termination of
Continued Service will not be considered due or payable until the Grantee has a
“separation from service” within the meaning of Section 409A. In addition, if
the Grantee is a “specified employee” within the meaning of Section 409A at the
time of the Grantee’s separation from service, then any such accelerated PSUs
otherwise payable within the six (6) month period following the Grantee’s
separation from service instead will be paid on the date that is six (6) months
and one (1) day following the date of the Grantee’s separation from service,
unless the Grantee dies following his or her separation from service, in which
case, the accelerated PSUs will be paid to the Grantee’s estate as soon as
practicable following his or her death, subject to Paragraph 9. Thereafter, such
PSUs shall continue to be paid in accordance with the vesting schedule set forth
on the first page of this Agreement. Each payment payable to a U.S. taxpayer
under this Agreement is intended to constitute a separate payment for purposes
of Treasury Regulation Section 1.409A-2(b)(2). For purposes of this Agreement,
“Section 409A” means Section 409A of the U.S. Internal Revenue Code of 1986, as
amended, and any final Treasury Regulations and other Internal Revenue Service
guidance thereunder, as each may be amended from time to time.
6.    Payment after Vesting. Any PSUs that vest in accordance with Paragraph 4
will be released to the Grantee (or in the event of the Grantee’s death, to his
or her estate) in Shares as soon as practicable following the date of vesting,
subject to Paragraph 9, but in no event later than the applicable two and
one-half (2-½) month period of the “short-term deferral” rule set forth in the
Section 1.409A-1(b)(4) of the Treasury Regulations issued under Section 409A.
Notwithstanding the foregoing, if the PSUs are “deferred compensation” within
the meaning of Section 409A, the vested PSUs will be released to the Grantee (or
in the event of the Grantee’s death, to his or her estate) in Shares as soon as
practicable following the date of vesting, subject to Paragraph 9, but in no
event later than the end of the calendar year that includes the date of vesting
or, if later, the fifteen (15th) day of the third (3rd) calendar month following
the date of vesting (provided that the Grantee will not be permitted, directly
or indirectly, to designate the taxable year of the payment). Further, if some
or all of the PSUs that are “deferred compensation” within the meaning of
Section 409A vest on account of the Grantee’s termination of Continued Service
(other than due to death) in accordance with Paragraph 4, the PSUs that vest on
account of the Grantee’s termination of Continued Service will not be considered
due or payable until the Grantee has a “separation from service” within the
meaning of Section 409A. In addition, if the Grantee is a “specified employee”
within the meaning of Section 409A at the time of the Grantee’s separation from
service (other than due to death), then any accelerated PSUs will be paid to the
Grantee no earlier than six (6) months and one (1) day following the date of the
Grantee’s separation from service unless the Grantee dies following his or her
separation from service, in which case, the PSUs will be paid to the Grantee’s
estate as soon as practicable following his or her death, subject to
Paragraph 9. Any PSUs that vest in accordance with Paragraph 5 will be paid to
the Grantee (or in the event of the Grantee’s death, to his or her estate) in
Shares in accordance with the provision of such paragraph, subject to
Paragraph 9.
7.    Forfeiture. Notwithstanding any contrary provision of this Agreement, the
balance of the PSUs that have not vested pursuant to Paragraphs 4 or 5 at the
time the Grantee ceases to be in Continued Service will be forfeited and
automatically transferred to and reacquired by the Company at no cost to the
Company. The Grantee shall not be entitled to a refund of any of the price paid
for the PSUs forfeited to the Company pursuant to this Paragraph 7.
8.    Death of Grantee. Any distribution or delivery to be made to the Grantee
under this Agreement will, if the Grantee is then deceased, be made to the
administrator or executor of the Grantee’s estate (or such other person to whom
the PSUs are transferred pursuant to the Grantee’s will or in accordance with
the laws of descent and distribution). Any such transferee must furnish the
Company (a) written notice of his or her status as a transferee, (b) evidence
satisfactory to the Company to establish the validity of the transfer of these
PSUs and compliance with any laws or regulations pertaining to such transfer,
and (c) written acceptance of the terms and conditions of this Performance Stock
Unit grant as set forth in this Agreement.
9.    Withholding of Taxes. When the Shares are issued as payment for vested
PSUs, the Grantee will recognize immediate U.S. taxable income if the Grantee is
a U.S. taxpayer. If the Grantee is a non-U.S. taxpayer, the Grantee may be
subject to applicable taxes in his or her jurisdiction. The Company (or the
employing parent of the Company or Subsidiary) will withhold a portion of the
Shares otherwise issuable in payment for vested PSUs that have an aggregate
market value sufficient to pay the minimum federal, state and local income,
employment and any other applicable taxes required to be withheld by the Company
(or the employing parent of the Company or Subsidiary) with respect to the
Shares. No fractional Shares will be withheld or issued pursuant to the grant of
PSUs and the issuance of Shares thereunder. The Company (or the employing parent
of the Company or Subsidiary) may instead, in its discretion, withhold an amount
necessary to pay the applicable taxes from the Grantee’s paycheck, with no
withholding of Shares. In the event the withholding requirements are not
satisfied through the withholding of Shares (or, through the Grantee’s paycheck,
as indicated above), no payment will be made to the Grantee (or his or her
estate) for PSUs unless and until satisfactory arrangements (as determined by
the Committee) have been made by the Grantee with respect to the payment of any
income and other taxes which the Company determines must be withheld or
collected with respect to such PSUs. By accepting this Award, the Grantee
expressly consents to the withholding of Shares and to any cash or Share
withholding as provided for in this Paragraph 9. All income and other taxes
related to the Performance Stock Unit award and any Shares delivered in payment
thereof are the sole responsibility of the Grantee. In no event will the Company
reimburse the Grantee for any taxes or other costs that may be imposed on the
Grantee as result of Section 409A.
10.    Rights as Stockholder. Neither the Grantee nor any person claiming under
or through the Grantee shall have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares (which may be in book entry
form) shall have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to the Grantee (including through
electronic delivery to a brokerage account). Notwithstanding any contrary
provisions of this Agreement, any quarterly or other regular, periodic dividends
or distributions (as determined by the Company) paid on Shares will accrue with
respect to (i) unvested PSUs and (ii) PSUs that are vested but unpaid, and no
such dividends or other distributions will be paid on PSUs nor PSUs that are
vested but unpaid pursuant to Paragraph 5, and in each case will be subject to
the same forfeiture provisions (if any), and be paid out at the same time or
time(s), as the underlying PSUs on which such dividends or other distributions
have accrued. After such issuance, recordation and delivery, the Grantee will
have all the rights of a stockholder of the Company with respect to voting such
Shares and receipt of dividends and distributions on such Shares.
11.    No Effect on Employment or Service. The Grantee’s employment with the
Company and any parent of the Company or Subsidiary is on an at-will basis only,
subject to the provisions of applicable law. Accordingly, subject to any
written, express employment contract with the Grantee, nothing in this Agreement
or the Plan shall confer upon the Grantee any right to continue to be employed
by the Company or any parent of the Company or Subsidiary or shall interfere
with or restrict in any way the rights of the Company or the employing parent of
the Company or Subsidiary, which are hereby expressly reserved, to terminate the
employment of the Grantee at any time for any reason whatsoever, with or without
good cause. Such reservation of rights can be modified only in an express
written contract executed by a duly authorized officer of the Company or the
parent of the Company or Subsidiary employing the Grantee.
12.    Address for Notices. Any notice to be given to the Company under the
terms of this Agreement shall be addressed to the Company, in care of its
Secretary at the Company’s headquarters, P.O. Box 10212, 56 Top Gallant Road,
Stamford, CT 06902-7700, or at such other address as the Company may hereafter
designate in writing.


13.    Grant is Not Transferable. Except to the limited extent provided in
Paragraph 8 above, this grant and the rights and privileges conferred hereby
shall not be transferred, assigned, pledged or hypothecated in any way (whether
by operation of law or otherwise) and shall not be subject to sale under
execution, attachment or similar process. Upon any attempt to transfer, assign,
pledge, hypothecate or otherwise dispose of this grant, or of any right or
privilege conferred hereby, or upon any attempted sale under any execution,
attachment or similar process, this grant and the rights and privileges
conferred hereby immediately shall become null and void. Notwithstanding the
preceding, the Grantee may transfer (not for consideration and for bona fide
estate planning purposes) the Performance Stock Units awarded under this
Agreement to a revocable estate planning trust that is established solely for
the benefit of Grantee and his or her immediate family. Any such transfer will
be permitted only if it is in compliance with such rules and procedures as the
Company may establish from time to time. Among other things, Grantee must
acknowledge and agree that (a) for U.S. income tax purposes, all taxable income
from the Performance Stock Units will be reported to Grantee alone, (b) if
Grantee proposes to change the nature or character of the transferee trust,
Grantee first must inform the Company and the Company may require that the
Performance Stock Units be transferred back to Grantee alone, and (c) no
additional other or further transfers of the Performance Stock Units will be
permitted under any circumstance.


14.    Non-Competition. (a)(i) “Competitive Acts” shall mean: (A) the
development, production, marketing or selling of (or assisting others to
develop, produce, market or sell): (x) syndicated research that competes with
the Company or its subsidiaries; or (y) a product or service which is
competitive with the existing or planned products or services of the Company
with which Grantee was involved in or managed at any time during the last
twenty-four (24) months of the Employment; and (B) the direct or indirect
provision of services to, or solicitation of, the Company’s clients or known
prospects with whom Grantee had contact, managed, or became aware of as a result
of being employed by the Company, for the purposes of developing, producing,
marketing or selling such competitive products or services.


(ii)    Grantee understands and agrees that the Company’s business is global in
nature and that its clients are located throughout the world; therefore, a
territorial limitation on the non-competition covenants set forth in Paragraph
14 would not allow the Company to adequately protect its legitimate business
interests, and the absence of such a limitation is entirely reasonable under
these circumstances. In addition, Grantee agrees that the provisions of this
Paragraph 14 are reasonable to protect and preserve the Company’s legitimate
business interests, including the protection of the Company’s Confidential
Information and the Company’s substantial investment made to develop and retain
its Confidential Information, client base, accounts and related goodwill.


(iii)    The Company may, in its sole discretion, waive any portion of the
Grantee’s obligations contained in Paragraph 14. No such waiver shall be valid
unless directly provided to Grantee, in writing, by the Company’s General
Counsel or his/her designee.


(b)    Grantee agrees that, for a period of two (2) years following the
termination of his or her employment with the Company, for any reason
whatsoever, the Grantee will not, on his or her own behalf or on behalf of any
other person or entity (whether as a consultant, analyst, sales person,
independent contractor, independent business venturer, partner, member, employee
or otherwise), directly or indirectly: (i) engage in any Competitive Acts;
and/or (ii) entice, encourage, cause or invite any of the Company’s clients,
known prospects, and vendors to discontinue, diminish, or otherwise adversely
modify the business done with the Company, or otherwise interfere with the
relationship between the Company and its clients, known prospects, and vendors.


(c)    Grantee agrees that, in addition to any and all other remedies available
to the Company (at law, in equity, or as otherwise set forth in this Agreement),
the Company shall be entitled to liquidated damages for any violation of
Paragraph 14 in an amount equal to: (i) the final twelve (12) months’ salary,
commissions, and bonus paid to the Grantee; and (ii) an additional amount equal
to the aggregate dollar value of shares underlying any stock appreciation
rights, performance stock units, and/or restricted stock units that vested (or,
in the case of stock appreciation rights, vested and Grantee exercised) at any
time during the twelve (12) months prior to separating from the Company. The
dollar value of each such share shall be equal to the closing price of Gartner
stock on the date of grant of the applicable stock appreciation right,
performance stock unit or restricted stock unit. Grantee agrees that the
liquidated damages set forth herein are a reasonable approximation of the
damages experienced by the Company for a violation of Paragraph 14, and are not
to be deemed a penalty of any kind.


(d)    Grantee acknowledges that the time, geographic and scope limitations of
the non-competition obligation set forth herein are fair and reasonable in all
respects, and that Grantee will not be precluded from gainful employment if
obligated to comply with the provisions hereof. To the extent a court of
appropriate jurisdiction finds the duration and/or geographic scope of the
non-competition or non-solicitation restrictions to be unenforceable under
applicable law, then it is the intention of the parties that such restriction be
enforced to the fullest extent which the court deems reasonable. In the event of
Grantee’s breach or violation of this Paragraph 14, or good faith allegation by
the Company of such breach or violation, the restricted periods set forth in
this Paragraph 14 shall be tolled until such breach or violation, or allegation
thereof, has been duly cured or resolved.


(e)    During the restricted period set forth above, the Grantee will notify (in
writing and not less than 72 hours in advance) the Company’s General Counsel if
he or she intends to become an employee or other service provider of any entity
other than the Company (for example, but not by way of limitation, as an
employee, consultant, analyst, sales person, independent contractor, agent,
independent business venturer, partner or member).
15.    Non‑Solicitation and No‑Hire. The Grantee further agrees that, for a
period of two (2) years following the termination of his or her employment with
the Company, for any reason whatsoever, the Grantee will not, directly or
indirectly solicit, entice, or recruit employees of the Company to leave its
employ, or offer or cause to be offered employment to any person who was
employed by the Company at any time during the twelve (12) months prior to the
termination of Grantee’s employment with the Company. General mass solicitations
of employment that are not directed at the Company or any employee(s) of the
Company shall not be prohibited by this Paragraph 15.
16.    Successors and Assigns. The Company may assign any of its rights under
the Agreement to single or multiple assignees, and this Agreement shall inure to
the benefit of the successors and assigns of the Company. The rights and
obligations of the Grantee under this Agreement may be assigned only with the
prior written consent of the Company.
17.    Restrictions on Sale of Securities. The Shares issued as payment for
vested PSUs awarded under this Agreement will be registered under the federal
securities laws and will be freely tradable upon receipt. However, the Grantee’s
subsequent sale of the Shares will be subject to any market blackout-period that
may be imposed by the Company and must comply with the Company’s insider trading
policies, and any other applicable securities laws.
18.    Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Agreement shall be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
19.    Conditions for Issuance of Stock. The shares of stock deliverable to the
Grantee may be either previously authorized but unissued shares or issued shares
which have been reacquired by the Company. The Company shall not be required to
transfer on its books or list in street name with a brokerage company or
otherwise issue any certificate or certificates for Shares hereunder prior to
fulfillment of all the following conditions: (a) the admission of such Shares to
listing on all stock exchanges on which such class of stock is then listed; and
(b) the completion of any registration or other qualification of such Shares
under any state or federal law or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body,
which the Committee shall, in its absolute discretion, deem necessary or
advisable; and (c) the obtaining of any approval or other clearance from any
state or federal governmental agency, which the Committee shall, in its absolute
discretion, determine to be necessary or advisable; and (d) the lapse of such
reasonable period of time following the date of vesting of the PSUs as the
Committee may establish from time to time for reasons of administrative
convenience.
20.    Plan Governs. This Agreement is subject to all terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern. Capitalized terms used and not defined in this Agreement shall
have the meaning set forth in the Plan.
21.    Committee Authority. The Committee shall have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any PSUs have vested). All actions taken and all
interpretations and determinations made by the Committee shall be final and
binding upon the Grantee, the Company and all other persons, and shall be given
the maximum deference permitted by law. No member of the Committee shall be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.
22.    Electronic Delivery and Acceptance. The Company, in its sole discretion,
may decide to deliver any documents related to Performance Stock Units awarded
under the Plan or future Performance Stock Units that may be awarded under the
Plan by electronic means. The Grantee hereby consents to receive such documents
by electronic delivery and agrees to participate in the Plan through any on‑line
or electronic system established and maintained by the Company or another third
party designated by the Company.
23.    Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.
24.    Agreement Severable. In the event that any provision in this Agreement
shall be held invalid or unenforceable, such provision shall be severable from,
and such invalidity or unenforceability shall not be construed to have any
effect on, the remaining provisions of this Agreement.
25.    Entire Agreement. This Agreement constitutes the entire understanding of
the parties on the subjects covered. The Grantee expressly warrants that he or
she is not executing this Agreement in reliance on any promises,
representations, or inducements other than those contained herein.
26.    Modifications to the Agreement; Clawback. This Agreement constitutes the
entire understanding of the parties on the subjects covered. The Grantee
expressly warrants that he or she is not accepting this Agreement in reliance on
any promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of the Grantee, to
avoid imposition of any additional tax or income recognition under Section 409A
prior to the actual payment of Shares pursuant to this award of PSUs, provided
that such revision would not materially reduce the economic benefits provided or
intended to be provided under this Agreement. Additionally, this Agreement and
the award made hereunder shall be subject to any clawback policy which the
Company may adopt from time to time as required by law or otherwise.
27.    Amendment, Suspension or Termination of the Plan. By accepting this
award, the Grantee expressly warrants that he or she has received an award under
the Plan, and has received, read and understood a description of the Plan. The
Grantee understands that the Plan is discretionary in nature and may be
modified, suspended or terminated by the Company at any time.
28.    Governing Law. This grant of PSUs shall be governed by, and construed in
accordance with, the laws of the State of Connecticut, without regard to its
conflict of laws provisions.
29.    Defined Terms: Capitalized terms used in this Agreement without
definition will have the meanings provided for in the Plan. When used in this
Agreement, the following capitalized terms will have the following meanings:
“Continued Service” means that your employment relationship is not interrupted
or terminated by you, the Company, or any parent or Subsidiary of the Company.
Your employment relationship will not be considered interrupted in the case of:
(i) any leave of absence approved in accordance with the Company’s written
personnel policies, including sick leave, family leave, military leave, or any
other personal leave; or (ii) transfers between locations of the Company or
between the Company and any parent, Subsidiary or successor; provided, however,
that, unless otherwise provided in the Company’s written personnel policies, in
this Agreement or under applicable laws, rules or regulations, or unless the
Committee has otherwise expressly provided for different treatment with respect
to this Agreement, (x) no such leave may exceed ninety (90) days, and (y) any
vesting shall cease on the ninety-first (91st) consecutive date of any leave of
absence during which your employment relationship is deemed to continue and will
not recommence until such date, if any, upon which you resume service with the
Company, its parent, Subsidiary or successor. If you resume such service in
accordance with the terms of the Company’s military leave policy, upon
resumption of service you will be given vesting credit for the full duration of
your leave of absence. Continuous employment will be deemed interrupted and
terminated for an Employee if the Grantee’s weekly work hours change from full
time to part time. Part-time status for the purpose of vesting continuation will
be determined in accordance with policies adopted by the Company from time to
time, which policies, if any, shall supersede the determination of part-time
status set forth in the Company’s posted “employee status definitions”.
“Disability” means total and permanent disability as defined in Section 22(e)(3)
of the Code.
“Retirement” means termination of your employment in accordance with the
Company’s retirement policies, as in effect from time to time, if on the date of
such termination (i) you are at least 55 years old and your Continued Service
has extended for at least five (5) years, and (ii) the number of full years in
your age and your number of full years of Continued Service total at least 65.
By way of illustration, if you terminate your employment in accordance with the
Company’s retirement policies on your 63rd birthday after six (6) years of
Continued Service, your total would be 69 and your termination would be treated
as a Retirement; if your Continued Service had extended for only four (4) years,
your total would be 67 but your termination would not be treated as a Retirement
since you would not have met the minimum of five (5) years of Continued Service.
Your acceptance of this grant indicates your agreement and understanding that
this grant is subject to all of the terms and conditions contained in the Plan
and this Award Agreement, which includes the notice of grant and this Agreement.


As a condition to receiving this Performance Stock Unit grant and in
consideration of such grant, you accept and agree to abide by the Agreement
Regarding Certain Conditions of Employment provided to you in connection with
such grant, including but not limited to the confidentiality and post-employment
restrictions on competition set forth therein.  You hereby ratify, affirm and
consent to those terms and conditions. 




1